Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2 and 6, drawn to “wherein at least part of the second cover overlaps the first cover in the particular direction” (from claim 2), classified in B41J 29/13.
II. Claim 4, drawn to “wherein the first feed tray is located at a lower position than the first print engine; and wherein the second feed tray is located at a lower position than the second print engine”, classified in B41J 13/10.
III. Claim 5, drawn to “wherein the second cover defines a side of the first portion closer to the one end.”, classified in B41J 29/13.
IV. Claims 7-8, drawn to “a lock mechanism configured to switch the second cover between a lock state in which the second cover is locked at the second closed position and a release state in which the lock state is released, wherein the first cover is configured to cover the lock mechanism in a state where the first cover is located at the first closed position, and to cause the lock mechanism to be exposed to outside by separating from the first closed position.” (from claim 7), classified in B41J 29/13.
V. Claims 9-10, drawn to “a first shaft configured to rotatably support the first cover; and a second shaft configured to rotatably support the second cover, the second , classified in B41J 29/13.
VI. Claim 11, drawn to “wherein the housing has an opening, wherein the first feed tray and the second feed tray are configured to move through the opening in a pulling direction in which the first feed tray and the second feed tray separate from a first mount position and a second mount position in the housing, respectively; and wherein the image recording apparatus further comprises: a first shaft configured to rotatably support the first cover; and a second shaft configured to rotatably support the second cover, the second shaft being located at a position shifted from the first shaft in the pulling direction, the second shaft being parallel to the first shaft.”, classified in B41J 29/13.
VII. Claims 12-13, drawn to “a common shaft configured to rotatably support the first cover and the second cover, the common shaft being closer to the other end than the first portion is in the particular direction.” (from claim 12), classified in B41J 29/13.
VIII. Claim 14, drawn to “wherein the second cover is attachable to and detachable from the housing.”, classified in B41J 29/13.
IX. Claim 15, drawn to “a controller, wherein the controller is configured to: perform a first image recording operation in parallel with a second image recording operation, the first image recording operation being performed on the first sheet by the first print engine, the second image recording operation being performed on the second sheet by the second print engine; and when the first cover separates from the first closed position, stop the first image recording operation and continue the second image recording operation.”, classified in B41J 2/04501.
. Claim 17, drawn to “wherein the roller pair is located below or above the second cover.”, classified in B41J 13/02.
XI. Claim 18, drawn to “a roller pair including a first roller and a second roller in contact with each other at the first conveyance path, the roller pair being configured to convey the first sheet in a conveyance direction along the first conveyance path, wherein the first roller is rotatably supported by the first cover; and wherein the second roller is rotatably supported by the second cover.”, classified in B41J 13/02.
XII. Claim 19, drawn to “a roller pair including rollers in contact with each other at the first conveyance path, the roller pair being configured to convey the first sheet in a conveyance direction along the first conveyance path, wherein the rollers are rotatably supported by one of the first cover and the second cover.”, classified in B41J 13/02.
XIII. Claim 20, drawn to “a first feed roller configured to feed the first sheet toward the first conveyance path; and a second feed roller configured to feed the second sheet toward the second conveyance path, wherein the first feed roller is closer to the other end than the second feed roller is in the particular direction.”, classified in B41J 13/02.
XIV. Claim 21, drawn to “wherein the first tray has a first guide surface configured to guide the first sheet toward the first conveyance path; wherein the second tray has a second guide surface configured to guide the second sheet toward the second conveyance path; and wherein the first guide surface is closer to the other end than the second guide surface is in the particular direction.”, classified in B41J 13/10.

The inventions are independent or distinct, each from the other because:


Claim 1 link(s) inventions I through XIV.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim 3 link(s) inventions II and V through VIII.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 3.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim 16 link(s) inventions X through XII.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 16.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Note that claims 1, 3, and 16 will be examined along with one of Inventions I through XIV.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

March 21, 2022